Name: Council Regulation (EEC) No 1318/85 of 23 May 1985 amending Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: marketing;  plant product;  beverages and sugar;  public finance and budget policy;  transport policy
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 37 COUNCIL REGULATION (EEC) No 1318 / 85 of 23 May 1985 amending Regulation (EEC) No 1035 / 77 laying down special measures to encourage the marketing of products processed from lemons 2 . Article 2 is replaced by the following : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas Regulation (EEC ) No 1035 / 77 ( 3 ), as last amended by Regulation (EEC ) No 3487 / 80 ( 4 ), introduced a system of aid for products processed from lemons harvested within the Community , based on contracts between Community producers and processors ; Whereas , with a view to encouraging the processing of greater quantities of lemons within the context of existing market outlets , the minimum price paid by processors to producers should be made more attractive ; Whereas it also appears appropriate to harmonize the terms on which financial compensation is granted to the various processors in the Community , 'Article 2 1 . Member States shall grant financial compensation to processors who have signed contracts in accordance with Article 1 . This financial compensation may not exceed the difference between the minimum purchase price referred to in Article 1(3 ) and prices charged for the raw material in non-member producer countries . 2 . Financial compensation shall be granted for 85 % ofCommunity produce bought at the minimum purchase price . However , financial compensation shall be granted for a higher percentage of such produce where applicants provide evidence , in respect of a given marketing year , that the amount of juice they have marketed outside Italy exceeds 85% of the total quantity they have marketed . 3 . Financial compensation shall be paid to processors in respect of products of Community origin upon application provided that : ( a ) a processor provides evidence for a given marketing year that a quantity of juice corresponding to 85 % of total production has been manufactured from lemons covered by contracts as referred to above and purchased at a price equivalent to at least the minimum price ; ( b ) in the case of quantities exceeding the amount -of juice referred to in ( a ), the evidence referred to in ( a ) has been provided and the monitoring authorities in the Member State in which processing has taken place have determined that the said quantities have been marketed outside Italy . 4 . The amount of financial compensation shall be fixed before the start of each marketing year.' HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1035 / 77 is hereby amended as follows : 1 . Article 1 ( 3 ) is replaced by the following : '3 . A minimum price to be paid to producers by processors for deliveries under the contracts shall be fixed . This price shall be based on the buying-in price for quality class II plus 5 % of the basic price . It shall be fixed before the start of each marketing year .' Article 2 ( ») OJ No C 67 , 14 . 3 . 1985 , p. 37 . ( 2 ) OJ No C 94 , 15 . 4 . 1985 . ( 3 ) OJ No L 125 , 19 . 5 . 1977 , p. 3 . ( 4 ) OJ No L 365 , 31 . 12 . 1980 , p. 3 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 137 / 38 Official Journal of the European Communities 27 . 5 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE